THORNTON, J.
The action was brought to recover of defendants a warrant or audited account, issued by the auditor of the city and county of San Francisco, or its value. It appears that the account was presented to the board of supervisors and allowed by it. It was then presented to the auditor to be allowed by him. This he refused. It was finally allowed by the auditor under a peremptory writ of mandate. *156The court by its judgment directed the auditing of the account and the issuance of a warrant in the usual form to the plaintiffs in the action for the writ “or their attorney therein.” The auditor allowed the account and issued the warrant, in accordance with the order of the court, to J. P. Sweeney & Co., or M. J. Cobb (the latter being the attorney referred to). Cobb sold the warrant to defendants. These facts appear clearly in the evidence.
We are of opinion that the warrant was issued in accordance with the judgment of the court, and that being the case, the defendants, when they purchased it, were not bound to inquire further into the matter of title than to see that it conformed to the direction given by the court. The defendants acquired a good title by the purchase from Cobb, and having paid Cobb for the warrant, they are not responsible to the plaintiffs herein.
As the foregoing must dispose of the case, it is unnecessary to determine the other questions discussed on the argument.
The judgment and order denying a new trial are reversed, and the cause remanded.
We concur: Myrick, J.; Sharpstein, J.